Citation Nr: 1805332	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  11-30 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.

(The issue of entitlement to service connection for a left leg disability will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Mr. L.B., Mrs. L.B.



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1979 and from October 1981 to March 1982. 

This appeal is before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office.  In July 2014, the Veteran's guardians appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  The claim on appeal was reopened and remanded by the Board in November 2014.


FINDING OF FACT

The Veteran's current schizophrenia was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's VA treatment records beginning in September 2009 reflect a current psychiatric diagnosis of schizophrenia.


In June 1981, the Veteran was examined for reenrollment in the Marine Corps and was found to be psychiatrically normal.  On a June 1981 report of medical history, he reported no history of depression, excessive worry, or nervous trouble of any sort, and he reported that he had never been treated for a mental condition.  The Veteran started his second period of service on October 3, 1981.  

Notes from an October 27, 1981, hospitalization and clinical evaluation reveal the examiner's notation that, since his return to service, the Veteran had made some "bizarre and unusual" requests for medical work-up.  He was found to have disorganized thinking and agitation and was recommended for in-patient psychiatric care.  He reported persecutory thoughts "which seem to have pervaded previous time in military and civilian jobs."  He reported a belief that he had a pituitary disorder.  He was reportedly preoccupied with medical issues and with the relationship between the Bible and medicine.  The diagnosis was rule-out schizophrenia, disorganized type.  

A history obtained from the Veteran for a December 21, 1981, Medical Evaluation Board, reveals that, during the period he was not in the service, he consulted with physicians concerning an allegedly resistant venereal disease that did not show up on culture, as well as a concern that he had diabetes.  The primary diagnosis was schizophreniform disorder, acute, moderate in severity, in remission, existed prior to service, possibly aggravated, and manifested by tangentiality, lability of affect, peculiar somatic concerns, and religious ideation.  Regarding aggravation, the Medical Evaluation Board found that the disorder had onset prior to enlistment, but as a result of conditions peculiar to service had possibly progressed at a rate greater than is usual for such disorders, and therefore was considered to have been possibly aggravated by a period of active duty.  

In May 2016 a Veteran's Health Administration (VHA) psychiatrist reviewed the record and opined that it was at least as likely as not that the Veteran's schizophrenia actually began during his second period of service.  The VHA psychiatrist noted that, currently, while the concept of prodromal deterioration in functioning leading ultimately to a psychotic break is widely accepted, the diagnosis of schizophrenia cannot be made until a patient presents with psychosis that endures.  In the Veteran's case, where there appeared to be an insidious progression of concerns about his health and ultimately linking these to unusual religious ideas, it was clear that he was not psychotic in the summer of 1981, as reflected in his service records.  In October 1981, he was admitted to a physiatric hospital and found to be suffering from a psychotic illness that was eventually diagnosed as schizophrenia.  Thus, while it appeared that the Veteran's odd health concerns started before the date of his enlistment, the VHA examiner could find no evidence that psychosis began prior to it.  

In light of the above, the Board finds the evidence that the Veteran's schizophrenia began in service to be at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that the Veteran's current schizophrenia was incurred in service.  Accordingly, service connection for schizophrenia must be granted.  See 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


ORDER

Service connection for schizophrenia is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


